 

Exhibit 10.28

 

AGREEMENT

 

THIS AGREEMENT (this “Agreement”), made as of the 29th day of December, 2015 by
and among KINGSBRIDGE 2005, LLC, a New Jersey limited liability company, having
an office c/o Hampshire Real Estate 15 Maple Avenue, Morristown, New Jersey
07960 (hereinafter “Landlord”), and ENZON PHARMACEUTICALS, INC. f/k/a Enzon, Inc
a Delaware corporation with offices 20 Kingsbridge Rd Piscataway NJ 08854
(hereinafter “Tenant”) AXCELLERATE PHARMA, LLC, a Delaware limited liability
company, having an office 20 Kingsbridge Rd, Piscataway NJ 08854 (hereinafter
“Subtenant”).

 

WITNESSETH:

 

WHEREAS, by Lease Agreement dated April 1, 1995 (the “Original Lease”), between
BDG Kingsbridge L.L.C., predecessor-in-interest to Landlord, and Enzon
Pharmaceuticals,., f/k/a Enzon, Inc., a Delaware corporation, as amended by that
certain First Amendment to Lease dated as of November 15, 2001 (the “First
Amendment”), and as further amended by that certain Consent to Sublease and
Amendment to Lease dated November 14, 2013 by and among Landlord, Tenant and
Subtenant (the “Consent”, together with the Original Lease and the First
Amendment, the “Lease”), Landlord did demise and let unto Tenant and Tenant did
hire and take from Landlord that certain building (the “Building”) and property
located at 20 Kingsbridge Road, Piscataway, New Jersey (the “Premises”), as more
fully described in the Lease; and

 

WHEREAS, Tenant and Subtenant entered into that certain Amended and Restated
Agreement of Sublease dated November 13,2013 (the “Sublease”), whereby Tenant
did sublease and sublet to Subtenant a portion of the Premises (the “Sublease
Premises”), as more fully described in the Sublease; and

 

WHEREAS, the term of the Lease is set to expire on July 31, 2021; and

 

WHEREAS, Tenant desires to surrender the Premises and to terminate its
obligations under the Lease prior to the aforesaid expiration date and Landlord
is willing to agree to an early termination of Tenant’s obligations under the
Lease, to accept the surrender of the Premises from Tenant, and to accept the
Sublease as a direct lease between Subtenant and Landlord, all upon the terms
and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
for other good and valuable consideration, the mutual receipt and legal
sufficiency of which is hereby acknowledged, Landlord Subtenant and Tenant agree
as follows:

 

1.             Subject to the provisions of this Agreement and notwithstanding
anything to the contrary set forth in the Lease or in any other agreement, (a)
all of Tenant’s right, title and interest and all of Tenant’s obligations under
and benefits set forth in, the Lease will terminate as of the later to occur of
(i) December 30, 2015, or (ii) the date of receipt of the Fee Mortgagee Consent
(as defined herein) (the “Termination Date”) with the same force and effect as
if such date were the date originally set forth in the Lease as the expiration
date, and (b) effective on the Termination Date, Tenant shall surrender to
Landlord all of its right, title and interest in and to the Premises and the
Lease, the Sublease shall be a direct lease between Landlord and Subtenant, and
Tenant’s liability under the Lease shall be wholly extinguished.

 



 

 

 

3.             Landlord, Tenant and Subtenant, acknowledge and agree that from
and after the Termination Date, the Sublease shall be deemed a direct lease
between Landlord and Subtenant. Landlord and subtenant Tenant agree to negotiate
in good faith, to execute a direct Lease under substantially the same terms and
conditions of the Sublease with the goal to execute the new Lease within 30 days
from the date hereof.

 

4.             The parties hereto acknowledge and agree that this Agreement is
subject to the consent of the Landlord’s mortgage lender (the “Fee Mortgagee”).
Landlord agrees, at Landlord’s cost and expense, to promptly request the
issuance of such Fee Mortgagee’s consent and to act in good faith and to
diligently seek to obtain such consent. In furtherance of obtaining such
consent, the parties agree to submit such forms, provide such information and
take such other actions as may be reasonably requested by the Fee Mortgagee, to
the extent that such forms, information and actions are in the possession of or
can reasonably be performed by such party; provided however, Tenant and
Subtenant shall have no obligation to incur additional expenses or to agree to
adverse terms. In the event Fee Mortgagee fails or refuses to issue its written
consent to provisions set forth in this Agreement (the “Fee Mortgagee Consent”)
on or before December30, 2016, Tenant shall have the right to terminate this
Agreement by notice to Landlord and to Tenant and, upon receipt of such
termination notice, all payments, if any, paid to Landlord on account of this
Agreement, shall be returned to Tenant and this Agreement shall be deemed void
ab initio and no party shall have any further rights or obligations hereunder.
Upon receipt of the Fee Mortgagee Consent, this Section 6 shall be deemed void
and without further force or effect.

 

5.             Landlord and Subtenant, each represent and warrant to the other
parties hereto that such representing party has the legal power, right and
authority to enter into this Agreement and to consummate the transactions
contemplated hereby; and all requisite corporate action has been taken in
connection with each such party’s entering into this Agreement and the
instruments referenced herein, and to consummate the transactions contemplated
hereby. Landlord represents that, other than the Fee Mortgagee Consent, no
further consents or approvals are necessary, required or proper for its entering
into this Agreement, including, without limitation, the approval or consent of
any other mortgagee or any ground landlord.

 

10.             This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof, and there are no verbal or
collateral understandings, agreements, representations or warranties not
expressly set forth in this Agreement. This Agreement may not be modified,
amended or terminated nor any of its provisions waived except by an agreement in
writing signed by the party against whom enforcement of any modification,
amendment or waiver is sought.

 

11.              This Agreement shall be governed by the laws of the State of
New Jersey. The covenants, agreements, terms, provisions and conditions
contained in this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns.

 

 -2- 

 

 

12.             Notwithstanding any provision contained in this Agreement or the
Lease or the Sublease to the contrary, this Agreement shall only become
effective after the execution and delivery of this Agreement by Landlord, Tenant
and Subtenant, and after receipt of the Fee Mortgagee Consent.

 

13.             This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original and all of which taken together shall
constitute one instrument. The parties hereto agree to accept a digital image
(received by facsimile, PDF or other electronic means) of this Agreement, as
fully executed, as a true and correct original and admissible as best evidence
to the extent permitted by a court with proper jurisdiction.

 

[SIGNATURE PAGE FOLLOWS]

 

 -3- 

 

 

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Surrender and
Release Agreement as of the day and year first above written.

 



LANDLORD:   TENANT:       KINGSBRIDGE 2005, LLC   ENZON PHARMACEUTICALS, INC.  
      Shelbourne Jersey Portfolio 2,   By: /s/ George W. Hebard III Limited
Liability Company     Name: George W. Hebard III Shelbourne HPVI Management
Group,     Title: Interim Principal Executive Officer LLC, its Managing Member  
    By: HPFVI Shelbourne LLC,         its Managing Member       By: Hampshire
Partners Fund VI, L.P.,         its Sole Member       By: Hampshire Partners
LLC, its General Partner                 By: /s/ Norman A. Feinstein        
Name: Norman A. Feinstein         Title: Vice Chairman      

 

SUBTENANT:       AXCELLERATE PHARMA, LLC         By: /s/ Dilip Mehta     Name:
Dilip Mehta     Title: Co-Founder & CEO  

 

 -4- 

 

 